Pro Se § (Rev. 12/16) Complaint for Violation of Fair Labor Standards

UNITED STATES DISTRICT COURT

for the

Middle District of Louisiana

Jeronimo Gobellan Perez

Division

Case No.

 

(lo be filled in by the Clerk's Office}

 

Plaintifffs)
OW¥rite the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above.
please write “see attached” inthe space and attach an additional
page with the full list of names.)

aV-

Shipp Shape Services, LLC

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of ail the defendanis cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names}

Jury Trial: (check one) | lyves [V]No

Nee eee ee ee ne me ere Nee Seep! eee Shree See Stee” Se

COMPLAINT FOR VIOLATION OF FAIR LABOR STANDARDS

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Jeronimo Gobellan Perez

 

2850 Hwy 190 West #18

 

Port Allen, West Baton Rouge Parish

 

Louisiana 70767

 

225-442-2524

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title fi/knownj). Attach additional pages if needed.

Page | al 6
Case 3:20-cv-00685-JWD-RLB Document1 10/14/20 Page 2 of 6

Pro Se 8 (Rev, 12/16) Complaint for Violation of Fair Labor Standards

 

Defendant No. |

 

 

Name Shipp Shape Services, LLC

Job or Title y'know ee no a nets eee wine

Street Address 15959 Belle Famille Avenue

City and County Baton Rouge, East Baton Rouge Parish Oo
state and Zip Code vouisiang w0817 vous sient tiers cinntannnaiesi sant attain en
Telephone Number (225) 757-5833. a

 

E-mail Address (ifknown)

 

Defendant No. ?

Name

 

Job or Tithe fé/known)
Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

Defendant No. 3
Name
Job or Title ”fknown)
Street Address

 

 

City and County
State and Zip Code
Telephone Number

E-mail Address (ifknown)

Defendant No. 4
Name
Job or Title fifdnown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address ¢if Anawz)

Page 2 of 6
Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards

 

iI.

TIE.

Cc. Place of Employment

The address at which 1 am employed or was employed by the defendant(s) is

Name

Street Address 4998 North 1 st Avenue.
ey Lakes Charles, Calcasieu Parish
State and Zip Code Lousiana7osol. (tt!

Telephone Number

 

Basis for Jurisdiction

This action 1s brought pursuant to (check all that apply):

Fair Labor Standards Act, as codified, 29 U.S.C. §§ 201 to 209.
[| Relevant state law
[] Relevant city or county law

Statement of Claim

State as briefly as possible the facts of your case. You may wish to include further details such as the names of

other persons involved in the events giving rise to your claims. Do not cite any cases. If more than one claim is
asserted, number each claim and write a short and plain statement of each claim in a separate paragraph. Attach

additional pages if needed,

A. Nature of employer's business:
Gemolition and metai cutting

B. Dates of employment:
Employee began work in August 2018 through July 2, 2019. He then returned to work from May 2020 through August
5 2020.

Cc. Employee’s job ttle and a description of the kind of work done:

Demolition/Metal Cutter

Employee was engaged in manual labor including demolition and metal cuiting

D. Rate, method, and frequency of wage payment:

Page 3 af 6
Case 3:20-cv-00685-JWD-RLB Document1 10/14/20 Page 4 of 6

Pro Se 8 (Rev. $2/16) Complaint for Violation of Fair Labor Standards

 

Employee was paid a day rate of $200.00

E. Number of hours actually worked each week in which a violation is claimed:
Empioyee routinely worked 50 or more hours a week.

 

 

F, Description of the alleged violation(s) (check all that apply):
LI Failure to pay the minimum wage (explain)
Failure to pay required overtime (exp/ain)

Employee was paid a flat day rate without any overtine compensation.

[_] Other violation(s) (explain)

 

 

G. Date(s} of the alleged violation(s):
August 2018 through July 2, 2019

May 2020 through August 5, 2020

H. Additional facts:

Page dof 6
Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards

TV.

Retief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Employee seeks compensation for overtime worked during his 14 months of employment.

Ata $200.00 day rate over 5 days a week he made on average $1000.00 per week.

At $1000.00 a week and 50 hours a week his hourly rate calculation would be $20.00 an hour.

At $20.00 an hour he is entitled to $10.00 an hour rate in overtime premium payment for overtime hours worked.
At 50 hours a week he is entitled to 10 hours of overtime for each week worked for the $10.00 per hour OT premium fate or

100.00 a week in overtime due per week.
At 60 weeks over 14 months he is entitled to $6,009.06 in overtime pay plus that same amount in liquidated damages or

$12,000.00 pius attorney fees and costs.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: {1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case~related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.
i

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

B. For Attorneys

Date of signing: 16 -(3-20

  
  

Signature of Attorney

/ YOSEF SF mAs
— dE SS224

Printed Name of Attorney

Bar Number

Page Sof 6
Case 3:20-cv-00685-JWD-RLB Document1 10/14/20 Page 6 of 6

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fatr Labor Standards

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

owt tAw FiRmW
S157 Buebowwir BLVD BATON Lovee
— BouIisiAWA 7OF/0
225-2 938-F7F7 oo
UMAWMINGE]) Low Et Aw. MET

Page 6 of G
